Citation Nr: 0201842	
Decision Date: 02/26/02    Archive Date: 03/05/02

DOCKET NO.  99-08 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Brecksville, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at Geauga Regional Hospital in 
October 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Patient Care 
Administration Service (PCAS) at the Department of Veterans 
Affairs (VA) Medical Center in Brecksville, Ohio.  The claim 
was subsequently associated with the veteran's claims file at 
the Regional Office (RO) in Cleveland, Ohio.  

In September 2001, the veteran testified at a personal 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that in July 1998 the veteran perfected an 
appeal as to the issue of entitlement to an increased rating 
for service-connected residuals of small bowel resection but 
that in August 1998 subsequent to a July 1998 rating action 
which granted an increased 40 percent disability evaluation 
she indicated she was satisfied with the rating and withdrew 
her appeal.  Although the August 1998 correspondence was 
apparently not included in the appellate record at the time 
of a December 2000 remand, the Board finds the appeal as to 
this issue has been appropriately withdrawn.  See 38 C.F.R. 
§ 20.204 (2001).  As the issue of entitlement to a rating in 
excess of 40 percent has not been developed on appeal, the 
Board has no present jurisdiction over the matter.  See 
38 C.F.R. §§ 20.101, 20.200 (2001).

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board finds, however, 
that compliance is not required when the appeal has been 
properly withdrawn.

However, the Board construes the veteran's hearing testimony 
as a new claim for an increased rating for her service-
connected residuals of small bowel resection.  Accordingly, 
the issue of entitlement to a rating in excess of 40 percent 
for service-connected residuals of small bowel resection is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate her claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  Persuasive medical evidence demonstrates VA medical 
facilities were feasibly available when the veteran sought 
emergency room care on October 5, 1998.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
medical expenses incurred at a non-VA facility in October 
1998 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 1991 
& Supp. 2001); 38 C.F.R. § 17.120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the April 1999 statement of the case adequately notified the 
veteran of the evidence necessary to substantiate the claim 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized records pertinent to the matter on appeal have 
been received.  In addition, at the time of the veteran's 
hearing on appeal in September 2001, she was provided 
additional time to submit additional evidence relating to the 
issue on appeal.  The evidence was received at the RO in 
October 2001 and has been associated with claims folder.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this decision.  Further 
development and further expending of VA's resources is not 
warranted.

Background

VA records show the veteran was granted entitlement to 
service connection for the residuals of small bowel resection 
in February 1991.

In written correspondence dated in August 1998, the veteran 
requested she be provided a VA fee-basis card to allow her to 
obtain non-VA medical care.  She also noted problems she had 
experienced at a VA medical facility and stated that she 
would not return to a VA facility for medical treatment.

In September 1998, the veteran was informed that she had been 
approved for VA fee-basis outpatient medical care limited to 
her service-connected disability and limited to $125 per 
month.  She was informed that any treatment that would exceed 
that monthly limitation required prior approval.  

Private medical correspondence written by Dr. T.M.M. to Dr. 
K.L. on September 28, 1998, noted the veteran had been 
approved for VA fee-basis medical care but that the authority 
had a $125 limitation.

Private hospital records show the veteran was admitted on 
October 5, 1998, presenting with a history of intermittent 
sharp stabbing abdominal pains over the previous 2 days which 
had increased in severity in the day prior to admission.  A 
physical examination revealed she was well developed, well 
nourished, and in no current distress.  She was alert and 
oriented times 3.  

An October 5, 1998, emergency department report noted the 
veteran appeared uncomfortable with occasional guarding and 
facial grimacing.  A physical examination report noted the 
veteran was oriented times 3 and in no apparent distress.  
The clinical impression was acute abdominal pain.  A nurse's 
admission report noted the veteran had been given Demerol and 
Vistaril with good relief.

Records show that at 8:35 AM on October 6, 1998, the veteran 
was awake and alert but in obvious distress.  She reported 
that she rested poorly during the night and that the Demerol 
had provided from one to two hours of pain relief.  The 
assessment was possible inflamed appendix with bowel 
obstruction and possible ovarian cyst.  A subsequent October 
6, 1998, surgical consultation report noted the veteran would 
be scheduled for exploratory laparotomy and lysis of 
adhesions on October 7, 1998.  A nurse's report noted the 
veteran reported decreased complaints of abdominal pain after 
taking Demerol and Vistaril at 9:10 AM with good relief.

VA records show that at 10:06 AM a facsimile copy of 
correspondence from Dr. K.L. was received indicating the 
veteran had been scheduled for surgery on October 7, 1998.  
It was noted that her condition was considered emergent and 
information concerning billing and payment was requested.

VA records also show that the veteran was contacted at 1:15 
PM on October 6, 1998, and that she refused a transfer to VA 
medical facilities.  It was noted that she stated she never 
wanted to use VA medical facilities and that VA employees 
were aware of that fact.  It was also noted that she had been 
advised VA would not pay for her care at a non-VA hospital 
because a VA facility was available.  

Operation reports show the veteran underwent exploratory 
laparotomy, lysis of adhesions, repair of enterotomy, and 
appendectomy on October 7, 1998.  Records show the procedure 
had been scheduled for 1:30 PM.

A discharge summary noted the veteran had been admitted under 
emergent conditions because of severe disabling right lower 
quadrant pain and tenderness and apparent transient 
intestinal blockage.  It was noted that the veteran had been 
permitted by VA to seek non-VA medical care and that Dr. K.L. 
had been consulted for a planned diagnostic laparotomy as an 
elective admission but that she had become acutely ill on 
October 6, 1998.  The attending physician Dr. T.M.M. noted 
that upon arrival at the emergency room the veteran had 
direct and referred rebound tenderness in the right lower 
quadrant but did not have nausea or vomiting.  

VA records show that the veteran called on November 23, 1998, 
to inquire if VA would pay her surgery expenses.  It was 
noted that she was informed payment would not be made because 
she refused transfer and that she then denied she had been 
contacted by a VA employee.  She also stated, in essence, 
that she had not been sufficiently conscious to have made a 
determination as to transfer.

In a December 1998 VA medical opinion, it was determined the 
veteran's treatment was not an emergency and that all care 
could have been provided at a VA medical facility less than 
40 miles from her home.  

In correspondence dated in December 1998 Dr. T.M.M. noted, in 
essence, that the veteran's treatment plan had included 
obtaining VA approval for elective fee-basis surgery but that 
events had moved more quickly and abruptly when the veteran 
underwent emergency admission.  

In correspondence dated in May 1999 Dr. T.M.M. noted that on 
October 5, 1998, the veteran had been seen in his office with 
severe recurrent right lower quadrant pain and tenderness.  
It was noted that at that time they had been in communication 
with VA and Dr. K.L. for the veteran to receive non-VA 
medical and surgical services and that they were "under an 
understanding with the VA" that this could be accomplished if 
they had a diagnosis/prognosis and an estimated cost.  He 
stated they were in the process of gathering this information 
when the veteran became acutely ill with abdominal pathology 
that could only be clarified by diagnostic laparoscopy.

It was also noted that while in the emergency room the 
veteran received "numerous oral narcotic medicines" and 
received Demerol for pain control.  Dr. T.M.M. stated that 
"[u]nder such painful conditions with narcotic medication, it 
seems unwise to seek clear thinking from a patient regarding 
a decision that has to do with transfer from one hospital to 
another under conditions of acute surgical emergency."

At a personal hearing in June 2000 the veteran testified that 
she could not recall anything after she got to the hospital 
because she was on medication and did not recall having 
refused transport to VA medical facilities.  She stated that 
she had been informed when she received her VA fee-basis card 
that in case of an emergency she could have surgery at a non-
VA hospital.  She also stated that she had been in the 
process of obtaining VA approval for elective surgery at the 
non-VA hospital prior to her emergency room admission and 
surgical treatment.

At her personal hearing before the undersigned Board Member 
in September 2001 the veteran testified that prior to her 
emergency room admission in October 1998 she had been 
vomiting uncontrollably and was throwing up bile.  She stated 
her mother had taken her to the emergency room where they 
immediately gave her Demerol plus other medication and that 
she could not recall what happened afterwards.  She reported 
there was no VA hospital in the county where she lived and 
that she had gone to the closest hospital.  She stated it was 
approximately 45 or 50 miles to the nearest VA hospital.  

The veteran also testified that she had been told by a VA 
employee that VA would pay for expenses if they were incurred 
as a result of an event considered to be an emergency by a 
physician.  She stated she had no intention of having the 
surgery prior to VA approval but that she had started 
vomiting and became sick very rapidly.  She reported she had 
been unable to contact VA at any time during her 
hospitalization and stated that after her discharge someone 
from VA called to tell her they would not pay for her 
hospital expenses.

Analysis

The Millennium Health Care and Benefits Act, Public Law 106-
117, which became effective in May 2000, provides general 
authority for the reimbursement of non-VA emergency treatment 
but specifically states that claimants would be personally 
liable for such expenses if found not eligible under § 1728.  
See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 
1556 (1999 (codified at 38 U.S.C.A. § 1725).  

The term "emergency treatment" is defined as medical care or 
services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
layperson reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1) 
(West Supp. 2001).  

The Board finds that the definition of emergency treatment 
significantly alters the law as to what may be considered a 
medical emergency under 38 U.S.C.A. § 1728, but that the 
definition does not disturb matters as to the class of 
potentially eligible veterans or the requirement that VA or 
Federal facilities not be feasibly available.  As the 
determinative issue in this case was not affected by the 
Millennium Health Care and Benefits Act, the Board finds the 
veteran is not prejudiced by the present action on the 
merits.  See Bernard , 4 Vet. App. 384; but see Karnas, 1 
Vet. App. 308.

VA law provides that payment of medical expenses incurred at 
a non-VA medical facility without prior VA authorization may 
be paid when all of the following conditions are met: (a) 
that the treatment received was for an adjudicated service-
connected disability, a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability, that the veteran was totally 
and permanently disabled due to a service-connected 
disability, or that the veteran was participating in a 
vocational rehabilitation program under Chapter 31; (b) that 
the care and services not previously authorized must be shown 
to have been rendered in a medical emergency of such nature 
that delay would have been hazardous to the veteran's life or 
health; and (c) that VA or other Federal facilities must not 
have been feasibly available and an attempt to use them 
beforehand or to obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (2001).

The Court has held that the failure to satisfy any one of the 
three criteria listed above precludes VA from paying 
unauthorized medical expenses incurred at a private hospital.  
See Hayes v. Brown, 6 Vet. App. 66, 69 (1993).

A VA facility may be considered as not feasibly available 
when the urgency of the applicant's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. 
§ 17.53 (2001); see also Cotton v. Brown, 7 Vet. App. 325 
(1995).  In those instances where care in public or private 
hospitals at VA expense is authorized because a VA or other 
Federal facility was not feasibly available, as defined in 
this section, the authorization will be continued after 
admission only for the period of time required to stabilize 
or improve the patient's condition to the extent that further 
care is no longer required to satisfy the purpose for which 
it was initiated.  Id.

The United States Court of Appeals (Federal Circuit Court) 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

In this case, the Board notes that service connection has 
been established for the veteran's residual of a small bowel 
resection and that the medical evidence of record 
demonstrates the October 1998 treatment was related to that 
disability.  Therefore, entitlement to payment or 
reimbursement of the expenses incurred on October 1998 is 
warranted if treatment was necessitated by a medical 
emergency during a time in which VA medical facilities were 
not feasibly available.  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.

Although VA medical opinion found the veteran's October 1998 
treatment was not provided as a result of an emergency but 
private medical evidence indicates is was, the Board finds 
appellate review of this matter is not required because 
persuasive evidence demonstrates VA medical facilities were 
feasibly available.  The Court has held that all applicable 
criteria must be met for VA to pay unauthorized medical 
expenses incurred at a private hospital.  See Hayes, 6 Vet. 
App. at 69.

Based upon the evidence of record, the Board finds VA medical 
evidence demonstrating a VA facility was feasibly available 
for the veteran's treatment in October 1998 is persuasive.  
The evidence indicates a VA facility was approximately 40 to 
50 miles from the veteran's home and no probative evidence 
has been submitted indicating that an attempt to use them 
beforehand or to obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable.  The private medical evidence of record 
does not indicate the use of VA facilities would not have 
been feasible.  

In fact, records show the veteran was offered transfer to VA 
facilities within 12 hours of her hospital admission but 
refused.  The Board also notes the veteran's surgical 
treatment was apparently provided over 36 hours after she 
first sought emergency care and approximately 24 hours after 
she refused a transfer to VA facilities.  It was the opinion 
of the VA medical examiner that all care could have been 
provided at a VA medical facility.

While the veteran and her attending physician claim, in 
essence, that the veteran was under the influence of narcotic 
medication and was not competent to make a decision 
concerning the transfer to VA facilities, the Board finds 
persuasive evidence demonstrates the veteran was competent at 
the time she refused VA treatment.  The Board notes that in 
correspondence dated in August 1998 the veteran had declared 
that she would not use VA medical facilities and that the 
October 6, 1998, VA report shows the veteran was cognizant of 
the fact that VA employees were aware of her desire not to 
use VA facilities.  The Board also notes that private 
hospital records show the veteran was oriented times 3 at her 
admission examination at 1:30 AM and that she was awake and 
alert at 8:35 AM.  

In fact, there are no contemporaneous medical records showing 
the veteran was disoriented or otherwise adversely affected 
by her medication at any time prior to her surgical 
procedure.  The Board, therefore, finds that in the absence 
of any corroborating evidence as to the veteran's claimed 
incompetency on October 6, 1998, the statements of the 
veteran and Dr. T.M.M. as to this matter warrant a lesser 
degree of probative weight because of their economic self 
interests in the outcome of the claim.  See Madden, 125 F.3d 
1477.

In addition, while it is unfortunate that the veteran was 
unable to wait for VA approval for her planned non-VA 
treatment, the Board finds no basis in law or fact whereby 
payment may be made for the unauthorized private medical 
expenses she incurred in October 1998.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.



ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at Geauga Regional Hospital in 
October 1998 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

